DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Domenico Colantonio (US20040112496) in view of either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507), or Pierangelo (US20110139328).
	Regarding claim 1, Domenico Colantonio (Fig 3-4) discloses a pneumatic tire comprising:
an annular tread portion (“tread” (12)) extending in a tire circumferential direction;
a pair of sidewall portions (“sidewall” (16)) disposed on both sides of the tread portion;
a pair of bead portions (“bead portion” (18)) disposed inward of the pair of sidewall portions in a tire radial direction;
a carcass layer (“carcass ply” (52)) mounted between the pair of bead portions;
a belt layer (“belt ply” (34)) disposed radially outward of the carcass layer in the tread portion;

and a partial tie rubber layer (“inner liner” (68)) disposed between the carcass layer and the innerliner layer, in contact with the innerliner layer, across an entire region between the pair of sidewall portions and excluding end portions near the pair of bead portions (Fig 3-4); and
a radially innermost end of the partial tie rubber layer terminates radially outward of a tire maximum width position, a separation distance between the radially innermost end of the partial tie rubber layer and the tire maximum width position being not less than 0.05 times a tire cross-sectional height of the pneumatic tire (Fig 3-4).
	However, while Domenico Colantonio does not explicitly disclose it, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the instant application that the end surfaces of the partial tie rubber layer on both sides in a tire lateral direction are inclined surfaces that form an acute angle with respect to a surface of the partial tie rubber layer on a carcass layer side and that an inclination angle of the inclined surfaces with respect to the surface of the partial tie rubber layer on the carcass layer side is from 20o to 60o since it is well known in the tire manufacturing art to configure tire components near the shoulders with acutely angled edges as shown in Kobayashi with regards to the “cushion rubber layer” (14) (Fig 4), Buxton with regards to “shoulder insert” (144) (Fig 1), Kenichi with regards to “tie rubber layer” (10) (Fig 1), and Pierangelo with regards to the “constraining layer” (12) (Fig 4). One would have been motivated to angle the end surfaces in order to provide a smooth transition between the laminated layers.
	Regarding claim 3, modified Domenico Colantonio teaches all limitations of claim 1 as set forth above. Additionally, Domenico Colantonio teaches that a thickness of the partial tie rubber layer is from 
	Regarding claim 4, modified Domenico Colantonio teaches all limitations of claim 1 as set forth above. Additionally, Domenico Colantonio teaches that the partial tie rubber layer can extend in a tire width direction past the side wall portion (Fig 3-4), which would include a projection amount from the outermost end portion in the tire lateral direction of the belt layer of 15mm and more.
	Regarding claim 9, modified Domenico Colantonio teaches all limitations of claim 3 as set forth above. Additionally, Domenico Colantonio teaches that the partial tie rubber layer can extend in a tire width direction past the side wall portion (Fig 3-4), which would include a projection amount from the outermost end portion in the tire lateral direction of the belt layer of 15mm and more.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Domenico Colantonio (US20040112496) and either Kobayashi (US6619354), Buxton (US20110186201), Kenichi (JP5239507) or Pierangelo (US20110139328) in further view of Tadao (JP2015174594).
	Regarding claim 2, modified Domenico Colantonio teaches all limitations of claim 1 as set forth above. However, modified Domenico Colantonio does not teach that a hardness of a rubber constituting the partial tie rubber layer is from 50 to 70.
	Similar to Domenico Colantonio, Tadao teaches a pneumatic tire that makes use of a partial tie rubber layer (“insulation layer” (20)) located between a carcass layer and an innerliner (Fig 2). Additionally, Tadao teaches that the partial tie rubber layer can be made of a rubber with a hardness in the range from 50 to 70 ([0033]). Using a rubber with a hardness within this range allows for the tire to enhance the rigidity of the buttress region of the tire to improve steering stability while maintaining ride comfort ([0004, 0036-7]).

	Regarding claim 6, modified Domenico Colantonio teaches all limitations of claim 2 as set forth above. Additionally, Domenico Colantonio teaches that a thickness of the partial tie rubber layer is from 0.3 mm to 1.5 mm ([0043], which is discussing the equivalent component “inner liner” (42), the range being partially in the range of 0.1 to 1.0 mm).
	Regarding claim 7, modified Domenico Colantonio teaches all limitations of claim 6 as set forth above. Additionally, Domenico Colantonio teaches that the partial tie rubber layer can extend in a tire width direction past the side wall portion (Fig 3-4), which would include a projection amount from the outermost end portion in the tire lateral direction of the belt layer of 15mm and more.
	Regarding claim 8, modified Domenico Colantonio teaches all limitations of claim 2 as set forth above. Additionally, Domenico Colantonio teaches that the partial tie rubber layer can extend in a tire width direction past the side wall portion (Fig 3-4), which would include a projection amount from the outermost end portion in the tire lateral direction of the belt layer of 15mm and more.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaszas (US20160068031) teaches a partial tie rubber layer (“rubber barrier layer” (13)) that is located between the inner liner and the carcass layer and in contact with the inner liner (Fig 1-2). Shoji (JPH04176705) also discloses the use of a tie rubber layer (“foamed rubber layer” (10)) between the carcass layer and the inner liner layer with angled ends (Fig 1) in a region that excludes the bead portion (“The foamed rubber layer 10 may be provided only on the tread portion 2 or only on the sidewall portion 3”).
In view of the amendments made to claim 1 in the instant application, the nonstatutory double patenting rejection of claims 1-3 and 6 in the instant application with regards to claims 1-3 and 6 of copending Application No. 16084953 has been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749